PER CURIAM: *
Counsel appointed to represent Jesse Valdez has filed a motion to withdraw and a brief pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Valdez has filed a response. Our independent review of the brief, Valdez’s response, and the record discloses no nonfrivolous issue for appeal. Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused *454from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. Valdez’s motion to strike the Anders brief is DENIED. Valdez’s motion to proceed pro se is also DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir.1998).

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.